181 N.J. Super. 128 (1981)
436 A.2d 954
FRANK H. MELICK, PLAINTIFF-APPELLANT,
v.
JAMES L. STANLEY AND JAMES L. STANLEY, JR., DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued October 5, 1981.
Decided October 21, 1981.
*129 Before Judges KING and POLOW.
Robert P. Clark argued the cause for appellant (Clark, Gertler & Hanna attorneys).
Anthony D. Buonadonna argued the cause for respondents (Tusco, Gruccio, Pepper, Buonadonna, Giovinazzi & Butler attorneys).
PER CURIAM.
The summary judgment granted in favor of defendants is affirmed substantially for the reasons expressed in Judge Miller's reported opinion. Melick v. Stanley, 174 N.J. Super. 271 (Law Div. 1980). We need not consider whether Nationwide's subrogation interests would be preserved if Delaware law were not applicable, id. at 277-78 since we agree with Judge Miller's conclusion that Delaware law does apply. "[T]he place of the contract will govern the determination of the rights and liabilities of the parties under the insurance policy." State Farm, etc., Ins. Co. v. Simmons' Estate, 84 N.J. 28, 37 (1980).
Affirmed.